1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JASON L. WOODS
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   )   Case No. 6:18-MJ-0022 JDP
                                                 )
13      Plaintiff,                               )
                                                 )   STIPULATION AND ORDER
14           v.                                  )   VACATING REVIEW HEARING
                                                 )
15   JASON L. WOODS,                             )
                                                 )   Judge: Hon. Jeremy D. Peterson
16      Defendant.                               )
                                                 )
17                                               )
18
19           It is hereby stipulated and agreed between plaintiff, United States of America, and
20   defendant, Jason Woods, that the review hearing scheduled for September 18, 2019, may be
21   vacated.
22   /////
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////

                                                     -1-
1           The parties have confirmed that Mr. Woods satisfied all conditions of probation,
2    including inpatient and outpatient treatment. Although as of this writing he has yet to pay his
3    $30 special assessment, he has represented that it will be paid this week. The government will
4    confirm payment before Mr. Woods’ probation term expires (October 21, 2019).
5
6                                                 Respectfully Submitted,
7                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
8
9    Dated: September 16, 2019                    /s/ T. Zindel________________ __
                                                  TIMOTHY ZINDEL
10                                                Assistant Federal Defender
                                                  Attorney for JASON WOODS
11
12                                                McGREGOR SCOTT
                                                  United States Attorney
13
14   Dated: September 16, 2019                    /s/ T. Zindel for S. St. Vincent
                                                  SUSAN ST. VINCENT
15                                                Legal Officer
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
1                                                ORDER
2
              The September 18, 2019, review hearing is vacated.
3
4
     IT IS SO ORDERED.
5
6
     Dated:      September 16, 2019
7                                                     UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
